DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “a control unit configured to control the switching unit such that the reception signal is output to the first path at a first timing for the first detection unit to detect the operation sound, and the reception signal is output to the second path at a second timing for the second detection unit to detect the basis weight, the second timing being different from the first timing; wherein the control unit is configured to control the switching unit such that, in a case where a predetermined condition is satisfied, the reception signal is output to the second path at the first timing or the reception signal is output to the first path at the second timing” in combination with the remaining limitations of claims 1-9.
Prior art of record does not disclose or suggest the claimed “a control unit capable of changing a duration of a transmission period for transmitting the ultrasonic wave from the transmission unit within a time period in which the recording material passes between the transmission unit and the reception unit” in combination with the remaining limitations of claims 10-18.
Prior art of record does not disclose or suggest the claimed “a control unit capable of changing a ratio of a duration of a second time period in which the second detection unit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The closest prior art to Applicant’s claimed invention is Higashi et al. (US 2021/0061601, hereinafter “Higashi”).
 Higashi discloses a similar image forming apparatus which utilizes a transmission unit configured to transmit an ultrasonic wave toward a conveyance path along which the recording material is conveyed; a reception unit disposed at a position opposite to the transmission unit with respect to the conveyance path, and configured to receive a sound wave or the ultrasonic wave (the transmission unit accounts for a sound wave/noise superimposed on the signal detected by the reception unit).  Higashi fails to disclose the limitations required by the claims, as described above in the reasons for allowance.
Additional documents cited are cited as related art or related cases not available as prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852